DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-4, drawn to a system comprising a machine comprising a receiving member forming a seat comprising a heat exchange element and a single use container comprising a body that is rigid, the body comprising an inner freezing surface and a heat exchange portion, the heat exchange portion having a structure of an inverted conical shape, an inverted curved shape, a plurality of inverted conical sections, the container comprising a lid member enclosing a compartment holding a predefined amount of comestible ingredients, wherein the container is capable of preparing a frozen confectionary from the comestible ingredients within the compartment upon cooling of the comestible ingredients by heat exchange between the heat exchange of the machine and the heat exchange portion of the container wherein the heat exchange portion is shaped complementary to the heat exchange element, classified in B65D85/78.

II. Claims 5-8, drawn to a method for preparing a frozen confectionery, the method comprising placing a single use container containing a predetermined amount of ingredients into a receiving member of a dedicated preparation machine, cooling a product comprising the ingredients within the container to a freezing temperature of the product by interaction of a heat exchange portion of the container with a heat exchange element of the dedicated preparation machine, and stirring the product while cooling the product by a stirring member connected to the machine wherein the heat exchange portion of the container has a shape complementary to the shape of the heat exchange element having an inverted conical shape, an inverted curved shape, a plurality of inverted conical sections, classified in A23G9/12.

Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case a method for preparing a frozen confectionary, the method comprising placing a single use container comprising a predetermined amount of ingredients into a receiving member of a dedicated preparation member, cooling a product comprising the ingredients within the container to a freezing temperature of the product by interaction of a heat exchange portion of the container with a heat exchange element of the dedicated preparation machine, and before cooling the product by a stirring member connected to the machine.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product, and all product claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in no rejoinder.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rena Dye can be reached on (571)272-3186.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 











/ERICSON M LACHICA/Examiner, Art Unit 1792